Case 1:20-cv-00459-PAB-MEH Document 53 Filed 03/04/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-00459-PAB-MEH

  JABARI J. JOHSON,

         Plaintiff,

  v.

  REYNA,
  WARGO, and
  KORIN,

       Defendants.
  _____________________________________________________________________

         ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
  _____________________________________________________________________

         This matter is before the Court on the Recommendation of United States

  Magistrate Judge Michael E. Hegarty filed on January 25, 2021 [Docket No. 49]. The

  Recommendation states that objections to the Recommendation must be filed within

  fourteen days after its service on the parties. Docket No. 49 at 10; see 28 U.S.C.

  § 636(b)(1)(C). The Recommendation was served on January 25, 2021. Docket No.

  49. Plaintiff requested an extension of time to object to the Recommendation. Docket

  No. 50. The Court granted plaintiff’s request and provided plaintiff until February 22,

  2021. Docket No. 51. No party has objected to the Recommendation.

         In the absence of an objection, the district court may review a magistrate judge’s

  recommendation under any standard it deems appropriate. See Summers v. Utah, 927

  F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate’s
Case 1:20-cv-00459-PAB-MEH Document 53 Filed 03/04/21 USDC Colorado Page 2 of 2




  factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.”). In this matter, the Court has reviewed the Recommendation

  to satisfy itself that there is “no clear error on the face of the record.” 1 Fed. R. Civ. P.

  72(b), Advisory Committee Notes. Based on this review, the Court has concluded that

  the Recommendation is a correct application of the facts and the law. Accordingly, it is

         ORDERED as follows:

         1. The Recommendation of United States Magistrate Judge Michael E. Hegarty

  [Docket No. 49] is ACCEPTED;

         2. Defendant Wargo’s Motion to Dismiss [Docket No. 44] is GRANTED;

         3. Plaintiff’s official-capacity claim for damages against defendant Wargo is

  DISMISSED WITHOUT PREJUDICE; and

         4. Plaintiff’s individual-capacity claim against defendant Wargo is DISMISSED

  WITH PREJUDICE.



         DATED March 4, 2021.

                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




  1 This standard of review is something less than a “clearly erroneous or contrary to law”
  standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo review.
  Fed. R. Civ. P. 72(b).
